United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 31, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-11387
                          Summary Calendar


BRUCE WAYNE HOUSER,

                                     Plaintiff-Appellant,

versus

ROBERT PARKER, Senior Warden; CHADWICK A. NORTHCUT;
STEVE PATTY; TINA L. CARROLL, Grievance Investigator;
BRENDA R. WILKINSON, Law Librarian; RICHARD E. WATHEN,
Assistant Warden; KELLI HUTCHISON, Assistant Grievance
Administrator; FRANK HOKE, Access to Courts Administrator;
LEON GUINN, Internal Affairs Division,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 7:02-CV-107-R
                      --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Bruce Wayne Houser, Texas inmate # 460890, appeals the

dismissal of his civil rights complaint as frivolous under 28

U.S.C. § 1915A.    Houser fails to show that the district court

abused its discretion when it dismissed Houser’s claim that the

defendants retaliated against him for filing grievances and

litigation.    Houser’s allegations about the defendants’

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-11387
                                 -2-

retaliatory motive in charging him in a disciplinary report are

conclusional, and he fails to show that the defendants violated a

specific constitutional right.    See Woods v. Smith, 60 F.3d 1161,

1166 (5th Cir. 1995).

     Houser’s claim that he was denied access to the courts is

frivolous because he has not shown that his position as a

litigant was prejudiced.    See McDonald v. Steward, 132 F.3d 225,

230 (5th Cir. 1998).    Houser’s claims surrounding the process he

received at the disciplinary hearing are not cognizable under 42

U.S.C. § 1983.   See Edwards v. Balisok, 520 U.S. 641, 646-48

(1997); Heck v. Humphrey, 512 U.S. 477, 487 (1994).      Houser’s

claim that the defendants intentionally allowed his property to

be stolen is frivolous because Houser has an adequate remedy

under state law for this claim.    See Murphy v. Collins, 26 F.3d

541, 543 (5th Cir. 1994).   Last, this court need not review

Houser’s claim that the defendants denied him adequate medical

care because he did not raise the claim until he filed a

postjudgment motion under FED. R. CIV. P. 59(e).    See Excavators &

Erectors, Inc. v. Bullard Engineers, Inc., 489 F.2d 318, 320 (5th

Cir. 1973).

     The judgment of the district court is AFFIRMED.     The

district court's dismissal of the present case and this court's

affirmance of the dismissal count as one strike against Houser

for purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons,

103 F.3d 383, 387-88 (5th Cir. 1996).      Houser accumulated two
                          No. 02-11387
                               -3-

strikes under 28 U.S.C. § 1915(g) in Houser v. Mooneyham, No. 01-

50112 (5th Cir. Aug. 22, 2001)(unpublished).   Because Houser has

accumulated three strikes under 28 U.S.C. § 1915(g), he is now

BARRED from proceeding in forma pauperis in any civil action or

appeal while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.